DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-18 are pending and currently under consideration for patentability under 37 CFR 1.104.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/27/2022 has been considered by the examiner.

	Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “illumination emitter”, “imaging sensor”, “electronics”, “proximal handle circuity”, “mounting”, and “sterilization cabinet” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-18 are objected to because of the following informalities:  
Claims 1 and 10 recite “to receive imaging signal”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “to receive an imaging signal”.
Claim 7 recites “of proximal handle portion”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “of the proximal handle portion”.
Claim 8 recites “with different requirements for insertion shaft”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “with different requirements for the insertion shaft”.
Claim 16 recites “of proximal handle portion”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “of the proximal handle portion”.
Claims 2-9 are rejected by virtue of their dependency on claim 1.
Claims 11-18 are rejected by virtue of their dependency on claim 10.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 recites “the joint's peripheral force-transmittal surfaces having strength in bending across the joint to transfer roll, pitch, and yaw torques”. Claim 10 recites “the joint's peripheral force-transmittal surfaces having strength in bending across the joint to transfer roll, pitch, and yaw torques”. The specifications do not describe with sufficient detail so that one of ordinary skill in the art would understand how the joint's peripheral force-transmittal surfaces have strength in bending across the joint to transfer roll, pitch, and yaw torques. Paragraph [0013] of Applicant’s specification recites “Coupling 140, 142 may have sufficient strength to transmit insertion and withdrawal forces, roll, pitch, and yaw torques, lateral forces, and similar forces from the proximal reusable handle 112, 114 to the distal disposable portion 120 and shaft 100, thereby to allow a physician to aim the illumination and/or camera as needed”. Furthermore, the only mention of the force-transmittal surfaces is in paragraph [0013], which states “The disposable cap and rotation collar 112 may engage through flat force-transmittal surfaces 144 at the center of joint 130 and around the circumferences, so that these forces are supported around the circumference of separable joint 130.” Applicant’s specification does not state anything regarding the joint's peripheral force-transmittal surfaces having strength in bending across the joint to transfer roll, pitch, and yaw torques. The specification clearly states it is the coupling 140,142 that has “sufficient strength to transmit insertion and withdrawal forces, roll, pitch, and yaw torques, lateral forces, and similar forces from the proximal reusable handle 112, 114 to the distal disposable portion 120 and shaft 100”.
	For the aforementioned reasons, claims 1 and 10 are rejected for failing to satisfy the written description requirement. Claims 2-9 and 11-18 are rejected by virtue of their dependency on claims 1 and 10 respectively.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the interior” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the proximal portion" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the proximal handle circuity” in line 19. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “the roll dimension” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “the central axis” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “the interior” in line3. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “the interior” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “the proximal portion” in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “the proximal handle circuitry” in line 19. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “the roll dimension” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “the central axis” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites “the interior” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 are rejected by virtue of their dependency on claim 1.
Claims 11-18 are rejected by virtue of their dependency on claim 10.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 10, 11-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0078583 to Haggerty et al. (hereinafter “Haggerty”) in view of U.S. Publication No. 2013/0253499 to Kimball et al. (hereinafter “Kimball”) and U.S. Patent No. 8,449,456 to Ueno et al. (hereinafter, “Ueno”) and U.S. Publication No. 2015/0164313 to Ouyang et al. (hereinafter “Ouyang”).
Regarding claim 1, Haggerty discloses an endoscope (Fig. 3B – endoscope 10), comprising: 
	a handle (Fig. 3B – handle 12) and an insertion shaft (Fig. 3B – shaft 14); 
	the insertion shaft having an illumination emitter and a solid state imaging sensor at or near a tip, the illumination emitter and imaging sensor designed to provide illumination and imaging of the interior of a body cavity for a surgeon during surgery ([0113]- light elements (e.g. LED's) at the end of the endoscope shaft 14; [0008]-An endoscope may comprise …a shaft having a distal insertion end at which a camera assembly is mounted … The camera assembly may include a lens adjacent to an image sensor, which can be a CMOS or CCD device); 
	the proximal portion of the handle (Fig. 9B- first half-shell 21) having electronics  (Fig. 9B- enclosure 431) designed to drive the illumination emitter and to receive imaging signal from the imaging sensor ([0148]- Shown in FIG. 9B is an enclosure 431 for a printed circuit board (PCB) that comprises electronic components for processing image data from the image sensor at the distal end of the shaft, and optionally for providing power to light sources (e.g. LED's) at the distal end of the endoscope shaft), 
	a joint (See Examiner’s annotated Fig. 3B) between the proximal handle portion and the insertion shaft designed to separably connect the insertion shaft to the proximal handle portion ([0110] - the shaft 14 of the endoscope comprises an outer sheath or cannula 318 attached to a mounting structure 15 which may facilitate attachment of the cannula to and detachment of the cannula from the handle 12 by any of a variety of means including, but not limited to friction fit, snap fit, threaded coupling, bayonet mount, etc.): 
 	when separated ([0102]- insertion section 14 may be detachable from the handle 12), the joint permitting removal of the insertion shaft for disposal ([0102]-In embodiments in which the insertion section 14 is disposable, the insertion section 14 may be discarded after use); and 
	when connected, the joint designed to provide mechanical force transfer applied by a surgeon's hand to the insertion shaft ([0270]- the handle distal section 30 may be rotatable relative to the handle proximal section 16 . Such rotation would also cause the longitudinal axis of the insertion section 14 to rotate as well. In turn, the camera assembly 350 may rotate with the insertion section 14), the joint having force-transmittal surfaces at its periphery (Fig. 16 -  female bayonet mount portion 304 & male bayonet mount portion 308) to transmit insertion ([0204]- the shaft or insertion section 14 (see FIG. 3) of the endoscope 10 is inserted into a target region) and withdrawal forces ([0205]- the endoscope shaft 14 can be withdrawn from the patient), the joint's peripheral force-transmittal surfaces  (Fig. 16 -  female bayonet mount portion 304 & male bayonet mount portion 308) having strength in bending across the joint to transfer roll torques ([0270]- the handle distal section 30 may be rotatable relative to the handle proximal section 16 . Such rotation would also cause the longitudinal axis of the insertion section 14 to rotate as well. In turn, the camera assembly 350 may rotate with the insertion section 14).

    PNG
    media_image1.png
    533
    643
    media_image1.png
    Greyscale


Haggerty does not expressly teach the proximal handle portion being designed to permit sterilization between uses; the joint permitting removal of the insertion shaft for disposal and replacement of the insertion shaft, the joint's peripheral force-transmittal surfaces having strength in bending across the joint to transfer pitch and yaw torques, the joint having an electrical connector designed to provide separable electrical connectivity between the proximal handle circuitry and the illumination emitter and imaging sensor.
However, Kimball teaches of an analogous endoscopic device including the proximal handle portion being designed to permit sterilization between uses (Fig. 4 – resterilizable handle 160) and the removal of the insertion shaft for replacement ([0065]- changing out the shafts … while reusing the same handle assembly).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle portion of Haggerty to be sterilized between uses, as taught by Kimball. It would have been advantageous to make the combination in order to kill bacteria on the instrument ([0066] of Kimball).
Additionally, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Kimball that teach the removal of the insertion shaft for replacement, into the teachings of Haggerty that teach connecting the insertion shaft a joint and disposing of the insertion shaft after use. It would have been advantageous to make the combination in order to be more time and cost efficient ([0041 of Kimball).
Furthermore, Ueno teaches of an analogous endoscopic device including the joint's (Fig. 2- coupling end section 18 and coupling end section 16) peripheral force-transmittal surfaces 9Fig. 2- four drive couplings 31a, 31b, 31c, and 31d and four passive coupling sections 30a, 30b, 30c, and 30d) having strength in bending across the joint to transfer pitch and yaw torques, (Col. 6, lines 31-44- Four passive coupling sections 30a, 30b, 30c, and 30d corresponding to the bending operation directions of operating the bending section 10 in the bending manner, for example, four directions of up, down, left, and right).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the peripheral force-transmittal surfaces of Haggerty, as modified by Kimball to having strength in bending across the joint to transfer pitch and yaw torques, as taught by Ueno. It would have been advantageous to make the combination in order to operate the insertion shaft in the bending manner (Col. 6, lines 31-44 of Ueno).
Additionally, Ouyang teaches of an analogous endoscopic device including the joint having an electrical connector designed to provide separable electrical connectivity between the proximal handle circuitry and the illumination emitter and imaging sensor ([0031] -The cable 480 carries video signals and control signals between the camera module and LEDs at distal tip 120 to connection pins housed within sleeve 460. The sleeve 460 fits into a closed channel on the handle 108 while the connection pins mate with pin receptacles 452 as to form electrical connections with the pins).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the joint of Haggerty, as modified by Kimball and Ueno, to have an electrical connector, as taught by Ouyang. It would have been advantageous to make the combination in order to carry video and control signals between the distal tip and the handle ([0031] of Ouyang).
The modified device of Haggerty in view of Kimball, Ueno and Ouyang will hereinafter be referred to as modified Haggerty.
Regarding claim 2, modified Haggerty teaches the claimed invention as discussed above concerning claim 1, and Haggerty further discloses wherein: 
the handle further has a distal portion lying between the insertion shaft and proximal handle portion (Fig. 3B-the handle distal section 30), the insertion shaft being rigidly affixed to the distal handle portion (Fig. 3), and 
the joint being disposed to connect and disconnect the distal and proximal portions of the handle ([0102]- At least a portion of the insertion section 14 may be detachable from the handle 12 . In such embodiments, the insertion section 14 or detachable portion of the insertion section 14 may be coupled to the handle 12); 
the distal handle portion designed to indirectly transfer mechanical force between a surgeon's hand to the insertion shaft (Fig. 3B-handle fin 36; [0099]- the handle distal section 30 includes a handle protuberance or fin 36 which provides a surface for a user to press against to facilitate rotating the handle distal section 30), and provide indirect electrical connectivity from the proximal handle circuitry to illumination emitter and imaging sensor ([0101]- the endoscope 10 includes a handle 12 and an insertion section or shaft 14 , which may comprise… electrical/communications wires, lighting or light-transmitting cables).
Regarding claim 3, modified Haggerty teaches the claimed invention as discussed above concerning claim 1, and Haggerty further discloses wherein: 
the handle has a rotation collar (Fig. 3A- handle distal section 30) having surface features designed to assist the surgeon in rotating the insertion shaft in the roll dimension about a central axis of the insertion shaft relative to the proximal handle portion (Fig. 3B-handle fin 36; [0009] - the handle distal section 30 includes a handle protuberance or fin 36 which provides a surface for a user to press against to facilitate rotating the handle distal section 30).
Regarding claim 4, modified Haggerty teaches the claimed invention as discussed above concerning claim 3, and Haggerty further discloses wherein: 
the electronics inside the proximal handle are designed to sense roll of the insertion shaft portion ([0148]- Data from the one or more sensors can be transmitted to a controller or processor for conversion of the sensor data into rotational position of the handle proximal portion 16 relative to the handle distal section 30), and to provide an angular rotation signal designed to permit righting of a displayed image received from the imaging sensor ([0148]- thus, a displayed image of the field of view of the camera can be rotated to any desired orientation without actually moving the camera at the distal end of the endoscope shaft).
Regarding claim 5, modified Haggerty teaches the claimed invention as discussed above concerning claim 1, and Haggerty further discloses wherein: 
a mounting for the imaging sensor is designed to permit panning of the imaging sensor (Fig. 21; [0188]) - In an endoscope having a pannable camera or camera mount at or near the distal end of the shaft or insertion section, the pannable camera or camera mount may be rotated using pull wires or pushrods) about a pitch or yaw axis perpendicular to the central axis of the insertion shaft  (Fig. 21; [0188] and [0214]- The camera assembly 350 may be pannable throughout the viewable range as defined by the opening created by the combination of the embrasured opening 344 and the viewing notch 352 . In some embodiments the pannable range may be approximately 180°; the examiner deems the image sensor panning about a yaw axis as an optional limitation due to the recitation of “or” and therefore not required by the device of Haggerty).
Regarding claim 7, modified Haggerty teaches the claimed invention as discussed above concerning claim 1, and Haggerty further discloses wherein: 
one or more hoses for insufflation fluid or gas are designed to lie on or near a central axis of proximal handle portion ([0149] - Fluid (gas or liquid) may also be passed to/from an external source from/to the space within which the insertion section 14 is placed. In medical applications, such a conduit 157 may be used to insufflate a body cavity with a gas, evacuate gas from a body cavity, irrigate a space with liquid, or aspirate liquid and/or suspended particulates from a space).
Regarding claim 8, modified Haggerty teaches the claimed invention as discussed above concerning claim 1, but modified Haggerty does not expressly teach further comprising: two or more insertion shafts each having dimensions different than the others, each connectable to the proximal handle portion at the joint, to permit use of the proximal handle portion in surgery with different requirements for insertion shaft.
However, Kimball teaches of an analogous endoscopic device further comprising: two or more insertion shafts each having dimensions different than the others, each connectable to the proximal handle portion at the joint, to permit use of the proximal handle portion in surgery with different requirements for insertion shaft ([0065]-  Moreover, changing out the shafts and/or the end effectors ( 80 , 150 , 180 ) while reusing the same handle assembly ( 60 , 120 , 160 ) may be more time and/or cost effective than using a new surgical instrument ( 50 , 101 , 159 ) with the different length shaft).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Haggerty to include the two or more insertion shafts of Haggerty. It would have been advantageous to make the combination in order to use different shafts lengths for different types of surgery ([0065] of Kimball).
Regarding claim 10, Hagerty discloses a method (abstract-An endoscope and related method), comprising the steps of: 
	with an endoscope (Fig. 3B – endoscope 10) having a handle (Fig. 3B – handle 12) and an insertion shaft (Fig. 3B – shaft 14); 
		the insertion shaft having an illumination emitter and solid state imaging sensor at or near a tip, the illumination emitter and imaging sensor designed to provide illumination and imaging of the interior of a body cavity for a surgeon during surgery ([0113]- light elements (e.g. LED's) at the end of the endoscope shaft 14; [0008]-An endoscope may comprise …a shaft having a distal insertion end at which a camera assembly is mounted … The camera assembly may include a lens adjacent to an image sensor, which can be a CMOS or CCD device); 
	the proximal portion of the handle  (Fig. 9B- first half-shell 21) having electronics (Fig. 9B- enclosure 431) designed to drive the illumination emitter and to receive imaging signal from the imaging sensor ([0148]- Shown in FIG. 9B is an enclosure 431 for a printed circuit board (PCB) that comprises electronic components for processing image data from the image sensor at the distal end of the shaft, and optionally for providing power to light sources (e.g. LED's) at the distal end of the endoscope shaft), and
	a joint (See Examiner’s annotated Fig. 3B) between the proximal handle portion and the insertion shaft designed to separably connect the insertion shaft to the proximal handle portion ([0110] - the shaft 14 of the endoscope comprises an outer sheath or cannula 318 attached to a mounting structure 15 which may facilitate attachment of the cannula to and detachment of the cannula from the handle 12 by any of a variety of means including, but not limited to friction fit, snap fit, threaded coupling, bayonet mount, etc.); 
	separating the joint to permit removal of the insertion shaft for disposal and replacement of the insertion shaft ([0102]- insertion section 14 may be detachable from the handle 12…In embodiments in which the insertion section 14 is disposable, the insertion section 14 may be discarded after use); 
	the joint designed to provide mechanical force transfer applied by a surgeon's hand to the insertion shaft ([0148]- As handle proximal section 16 is rotated relative to the handle distal section 30 the magnet(s) 51 move relative to the enclosure 431 and the enclosed printed circuit board), the joint having force-transmittal surfaces at its periphery (Fig. 16 -  female bayonet mount portion 304 & male bayonet mount portion 308) to transmit insertion  ([0204]- the shaft or insertion section 14 (see FIG. 3) of the endoscope 10 is inserted into a target region) and withdrawal forces ([0205]- the endoscope shaft 14 can be withdrawn from the patient), the joint's peripheral force-transmittal surfaces having strength in bending across the joint to transfer roll torques ([0270]- the handle distal section 30 may be rotatable relative to the handle proximal section 16 . Such rotation would also cause the longitudinal axis of the insertion section 14 to rotate as well. In turn, the camera assembly 350 may rotate with the insertion section 14).

    PNG
    media_image1.png
    533
    643
    media_image1.png
    Greyscale

Haggerty does not expressly teach the proximal handle portion being designed to permit sterilization between uses; and reconnecting a new insertion shaft via the joint, the joint's peripheral force-transmittal surfaces having strength in bending across the joint to transfer pitch and yaw torques, the joint having an electrical connector designed to provide separable electrical connectivity between the proximal handle circuitry and the illumination emitter and imaging sensor.
However, Kimball teaches of an analogous endoscopic device including the proximal handle portion being designed to permit sterilization between uses (Fig. 4 – resterilizable handle 160); and reconnecting a new insertion shaft via the joint ([0065]- changing out the shafts … while reusing the same handle assembly).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle portion of Haggerty to be sterilized between uses, as taught by Kimball. It would have been advantageous to make the combination in order to kill bacteria on the instrument ([0066] of Kimball).
Additionally, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Kimball that teach reconnecting a new insertion shaft via the joint, into the teachings of Haggerty that teach connecting the insertion shaft a joint and disposing of the insertion shaft after use. It would have been advantageous to make the combination in order to be more time and cost efficient ([0041 of Kimball).
Furthermore, Ueno teaches of an analogous endoscopic method including the joint's (Fig. 2- coupling end section 18 and coupling end section 16) peripheral force-transmittal surfaces 9Fig. 2- four drive couplings 31a, 31b, 31c, and 31d and four passive coupling sections 30a, 30b, 30c, and 30d) having strength in bending across the joint to transfer pitch, and yaw torques, (Col. 6, lines 31-44- Four passive coupling sections 30a, 30b, 30c, and 30d corresponding to the bending operation directions of operating the bending section 10 in the bending manner, for example, four directions of up, down, left, and right).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the peripheral force-transmittal surfaces of Haggerty, as modified by Kimball, to having strength in bending across the joint to transfer pitch and yaw torques, as taught by Ueno. It would have been advantageous to make the combination in order to operate the insertion shaft in the bending manner (Col. 6, lines 31-44 of Ueno).
Additionally, Ouyang teaches of an analogous endoscopic device including the joint having an electrical connector designed to provide separable electrical connectivity between the proximal handle circuitry and the illumination emitter and imaging sensor ([0031] -The cable 480 carries video signals and control signals between the camera module and LEDs at distal tip 120 to connection pins housed within sleeve 460. The sleeve 460 fits into a closed channel on the handle 108 while the connection pins mate with pin receptacles 452 as to form electrical connections with the pins).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the joint of Haggerty, as modified by Kimball and Ueno, to have an electrical connector, as taught by Ouyang. It would have been advantageous to make the combination in order to carry video and control signals between the distal tip and the handle ([0031] of Ouyang).
The modified device of Haggerty in view of Kimball, Ueno and Ouyang will hereinafter be referred to as modified Haggerty.
Regarding claim 11, modified Haggerty teaches the method of claim 10, and Haggerty further discloses: 
the handle further having a distal handle portion lying between the insertion shaft and proximal handle portion (Fig. 3B-The handle distal section 30), the insertion shaft being rigidly affixed to the distal handle portion (Fig. 3), and the joint being disposed to connect and disconnect the distal and proximal portions of the handle ([0102]- At least a portion of the insertion section 14 may be detachable from the handle 12 . In such embodiments, the insertion section 14 or detachable portion of the insertion section 14 may be coupled to the handle 12).
Regarding claim 12, modified Haggerty teaches the method of claim 10, and Haggerty further discloses: 
the handle having a rotation collar  (Fig. 3A- handle distal section 30) having surface features designed to assist the surgeon in rotating the insertion shaft in the roll dimension about a central axis of the insertion shaft relative to the proximal handle portion (Fig. 3B-handle fin 36; [0099] - the handle distal section 30 includes a handle protuberance or fin 36 which provides a surface for a user to press against to facilitate rotating the handle distal section 30).
Regarding claim 13, modified Haggerty teaches the method of claim 12, and Haggerty further discloses: 
the electronics inside the proximal handle portion being designed to sense roll of the insertion shaft ([0148]- Data from the one or more sensors can be transmitted to a controller or processor for conversion of the sensor data into rotational position of the handle proximal portion 16 relative to the handle distal section 30), and to provide an angular rotation signal designed to permit righting of a displayed image received from the imaging sensor([0148]- thus, a displayed image of the field of view of the camera can be rotated to any desired orientation without actually moving the camera at the distal end of the endoscope shaft).
Regarding claim 14, modified Haggerty teaches the method of claim 10, and Haggerty further discloses: 
a mounting for the imaging sensor in the insertion shaft being designed to permit panning of the imaging sensor (Fig. 21; [0188]) - In an endoscope having a pannable camera or camera mount at or near the distal end of the shaft or insertion section, the pannable camera or camera mount may be rotated using pull wires or pushrods) about a pitch or yaw axis perpendicular to the central axis of the insertion shaft (Fig. 21; [0188] and [0214]- The camera assembly 350 may be pannable throughout the viewable range as defined by the opening created by the combination of the embrasured opening 344 and the viewing notch 352 . In some embodiments the pannable range may be approximately 180°; the examiner deems the image sensor panning about a yaw axis as an optional limitation due to the recitation of “or” and therefore not required by the device of Haggerty).
Regarding claim 16, modified Haggerty teaches the method of claim 10, and Haggerty further discloses wherein: 
one or more hoses for insufflation fluid or gas are designed to lie on or near a central axis of proximal handle portion ([0149] - Fluid (gas or liquid) may also be passed to/from an external source from/to the space within which the insertion section 14 is placed. In medical applications, such a conduit 157 may be used to insufflate a body cavity with a gas, evacuate gas from a body cavity, irrigate a space with liquid, or aspirate liquid and/or suspended particulates from a space).
Regarding claim 17, modified Haggerty teaches the method of claim 10, and Haggerty further discloses further comprising the steps of: 
separating the joint to permit removal of a first insertion shaft for disposal and replacement ([0102] - insertion section 14 may be detachable from the handle 12…In embodiments in which the insertion section 14 is disposable, the insertion section 14 may be discarded after use), the first insertion shaft having length and diameter dimensions (Fig. 3B); but modified Haggerty does not teach
reconnecting a second insertion shaft at the joint, the second insertion shaft having at least one dimension substantially different than the corresponding dimension of the first insertion shaft, the two insertion shafts designed for surgery of different organs of the body.
However, in the same field of endeavor, Kimball teaches of an analogous endoscopic device including reconnecting a second insertion shaft at the joint ([0065]- changing out the shafts … while reusing the same handle assembly), the second insertion shaft having at least one dimension substantially different than the corresponding dimension of the first insertion shaft ([0065]-  Moreover, changing out the shafts and/or the end effectors ( 80 , 150 , 180 ) while reusing the same handle assembly ( 60 , 120 , 160 ) may be more time and/or cost effective than using a new surgical instrument ( 50 , 101 , 159 ) with the different length shaft), the two insertion shafts designed for surgery of different organs of the body ([0065]- may permit a common handle assembly ( 60 , 120 , 160 ) to be used for various surgical procedures (e.g., short shafts for open surgery, long shafts for minimally invasive laparoscopic surgery, etc).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Kimball that teach reconnecting a second insertion shaft with different dimensions into the teachings of Haggerty that teach connecting the insertion shaft a joint and disposing of the insertion shaft after use. It would have been advantageous to make the combination in order to be more time and cost efficient ([0065] of Kimball).
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0078583 to Haggerty et al. (hereinafter “Haggerty”) in view of U.S. Publication No. 2013/0253499 to Kimball et al. (hereinafter “Kimball”) and U.S. Patent No. 8,449,456 to Ueno et al. (hereinafter, “Ueno”) and U.S. Publication No. 2015/0164313 to Ouyang et al. (hereinafter “Ouyang”) and in further view of KR 101784213 B1 to Kang et al. (hereinafter "Kang"), all citations from the translation provided).
Regarding claim 6, modified Haggerty teaches the claimed invention as discussed above concerning 1, but neither Haggerty nor Kimball nor Ueno nor Ouyang expressly teach further comprising: one or more ultraviolet LEDs internal to the endoscope and designed to sterilize a region of the interior of the endoscope.
However, Kang teaches in Fig. 1 of analogous endoscopic device further comprising: one or more ultraviolet LEDs internal to the endoscope (Fig. 1 – ultra violet light source 110; [0038]- The ultraviolet light source 110 may be …a light emitting diode (LED)) and designed to sterilize a region of the interior of the endoscope ([0001]- an apparatus and method for disinfecting an inner channel surface of an endoscope by irradiating ultraviolet rays and infrared rays to an inner channel of an endoscope using optical fiber).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Haggerty to include the ultraviolet LED of Kang. It would have been advantageous to make the combination in order to sterilize and partially sterilize a biofilm formed on an inner channel surface of the endoscope during a procedure or diagnosis ([0008] of Kang) and so that environmental contamination can be prevented ([0025] of Kang).
Regarding claim 15, modified Haggerty teaches the method of claim 10, but neither Haggerty nor Kimball nor Ueno nor Ouyang expressly teach the endoscope having one or more ultraviolet LEDs internal to the endoscope and designed to sterilize a region of the interior of the endoscope.
However, Kang teaches in Fig. 1 of analogous endoscopic method and device including the endoscope having one or more ultraviolet LEDs internal to the endoscope (Fig. 1 – ultra violet light source 110; [0038] - The ultraviolet light source 110 may be …a light emitting diode (LED)) and designed to sterilize a region of the interior of the endoscope ([0001]- an apparatus and method for disinfecting an inner channel surface of an endoscope by irradiating ultraviolet rays and infrared rays to an inner channel of an endoscope using optical fiber).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Haggerty to include the ultraviolet LED of Kang. It would have been advantageous to make the combination in order to sterilize and partially sterilize a biofilm formed on an inner channel surface of the endoscope during a procedure or diagnosis ([0008] of Kang) and so that environmental contamination can be prevented ([0025] of Kang).
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0078583 to Haggerty et al. (hereinafter “Haggerty”) in view of U.S. Publication No. 2013/0253499 to Kimball et al. (hereinafter “Kimball”) and U.S. Patent No. 8,449,456 to Ueno et al. (hereinafter, “Ueno”) and U.S. Publication No. 2015/0164313 to Ouyang et al. (hereinafter “Ouyang”) and in further view of U.S. Publication No. 2007/0202005 to Maschke.
Regarding claim 9, modified Haggerty discloses the claimed invention as discussed above concerning claim 1, but neither Haggerty nor Kimball nor Ueno nor Ouyang expressly teach further comprising: a sterilization cabinet designed to sterilize interior passages of components of the endoscope.
However, in an analogous art of medical devices, Maschke teaches in Fig. 1a of a sterilization cabinet (Fig. 1 - sterilization cabinet 1) designed to sterilize interior passages of components of the endoscope ([0002] - The invention also relates to a corresponding sterilization device for sterilizing medical objects. The medical objects as referred to in this invention can be …endoscopes).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Haggerty to include the sterilization cabinet of Maschke. It would have been advantageous to make the combination in order to prevent dangerous and in some circumstances life-threatening infectious diseases in particular in medical practices and hospitals-particularly after intervention during an operation ([0003] of Maschke).
Regarding claim 18, modified Haggerty teaches the method of claim 10, but neither Haggerty nor Kimball nor Ueno nor Ouyang expressly teach further comprising the step of: after separation of the joint and removal of the insertion shaft, placing the proximal handle portion in a sterilization cabinet designed to sterilize components of the endoscope.
However, in an analogous art of medical devices, Maschke teaches a method ([0002]-The invention relates to a method for sterilizing medical objects in a sterilization facility) further comprising the steps of placing a medical object in a sterilization cabinet designed to sterilize components of the endoscope ([0048] - the medical object O is placed in the sterilization facility 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Haggerty to include the sterilization cabinet of Maschke in order to sterilize the handle of modified Haggerty. It would have been advantageous to make the combination in order to prevent dangerous and in some circumstances life-threatening infectious diseases in particular in medical practices and hospitals-particularly after intervention during an operation ([0003] of Maschke).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795